Citation Nr: 1427563	
Decision Date: 06/18/14    Archive Date: 06/26/14

DOCKET NO. 11-03 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to an increased rating in excess of 10 percent for service-connected left lower extremity radiculopathy.

2. Entitlement to service connection for left upper extremity neurologic disability, to include as secondary to his service-connected low back disability.

3. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1992 to December 1993.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. In that decision, the RO denied an increased rating for left lower extremity radiculopathy and service connection for a left upper extremity neurologic disability.

When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to a TDIU will be considered to have been raised by the record as "part and parcel" of the underlying claim. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). In this case, the Veteran has repeatedly stated that he is unable to work due to his service-connected conditions, specifically in his February 2011 substantive appeal, and therefore the Board finds the issue of TDIU has been raised by the record.

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in March 2014. However, due to technical difficulties the Veteran's testimony was inaudible and a transcript of the hearing could not be obtained. In light of the error, the Veteran was offered a new hearing in April 2014 correspondence and told to respond within 30 days if he desired another hearing. The Veteran did not respond within 30 days. Therefore, the Board finds the Veteran has waived a second hearing and that the merits of the case may be adjudicated.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The issues of entitlement to an increased rating in excess of 10 percent for left lower extremity radiculopathy and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

A left upper extremity neurologic disorder has not been diagnosed at any time during the pendency of this claim.


CONCLUSION OF LAW

The criteria for service connection for peripheral neuropathy, to include as due to herbicide exposure and as secondary to type II diabetes mellitus, have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claim. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

A. Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA issued a VCAA letter in August 2009, prior to the initial unfavorable adjudication in March 2010. This letter advised the Veteran of what evidence was necessary to substantiate his claim, the evidence VA would obtain, the evidence the Veteran must provide, and how disability rating and effective date are determined. As the letter contained all of the necessary information listed above, the Board finds VA has met its duty to notify.

B. Duty to Assist

The duty to assist includes assisting the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The RO associated the Veteran's service and VA treatment records with the claims file. No other relevant records have been identified and are outstanding. As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4). In this case, the Veteran was provided with a VA examination in November 2009 and November 2010. The examinations were adequate because the examiners considered and addressed the Veteran's contentions, reviewed the claims file in conjunction with the examinations, conducted thorough medical examinations of the Veteran, and provided sufficient supporting rationales for the opinions. Based on the foregoing, the Board finds the examination reports to be thorough, complete, and sufficient bases upon which to reach a decision on the Veteran's claim for service connection for a left upper extremity neurologic disability. See Rodriguez-Nieves v. Peak, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Since VA has obtained all relevant identified records and provided adequate medical examinations, its duty to assist in this case is satisfied.

II. Service Connection

Generally, to establish service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). In the absence of proof of a present disability, there can be no valid claim. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Service connection may also be granted on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310. The evidence must show: (1) that a current disability exists; and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated (permanently worsened in severity beyond its natural progress) by a service-connected disability. Id.; Allen v. Brown, 7 Vet. App. 439, 448-49 (1995).

Service connection may also be established for a current disability on the basis of a presumption that certain chronic diseases, to include organic diseases of the nervous system, manifesting themselves to a certain degree within a certain time after service must have had their onset in service. 38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a). For organic diseases of the nervous system, the disease must have manifested to a degree of 10 percent or more within one year of service. 38 C.F.R. § 3.307(a)(3).

Finally, if there is no manifestation within one year of service, service connection for a recognized chronic disease can still be established through continuity of symptomatology. 38 C.F.R. § 3.303(b), 3,309; Walker v. Shinseki, 708 F.3d 1331 (2013). Continuity of symptomatology requires that the chronic disease have manifested in service. 38 C.F.R. § 3.303(b). In-service manifestation means a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings. Id.

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits. 38 U.S.C.A. § 1154(a). Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006). However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements. Id. A negative inference may be drawn from the absence of complaints or treatment for an extended period. See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Veteran contends he is entitled to service connection for a left upper extremity neurologic disorder. For the reasons outlined below, the Board finds that service connection for a left upper extremity neurologic disorder is not warranted on a direct, secondary, or presumptive basis.

In order for there to be a viable claim for service connection, there must a current disability. Brammer, 3 Vet. App. at 225. Here, there is no competent evidence of record indicating that the Veteran has a currently diagnosed left upper extremity neurologic disorder. The Veteran has stated that he has pain and weakness in his left upper extremity on several occasions. However, while the Veteran is competent to describe symptoms such as pain and weakness, he is not competent to diagnose himself with a neurologic disability, as to do so requires medical expertise. Jandreau, 492 F.3d 1372. As there is no competent lay evidence of record, the issue of a current disability must be decided based on the medical evidence of record.

Turning to the medical evidence, both the Veteran's private and VA treatment records post-service are silent for a diagnosis of a left upper extremity neurologic disorder. Both the November 2009 and November 2010 VA examiners found that the Veteran had no left upper extremity neurologic impairments. Electromyogram and nerve conduction velocity testing showed that the Veteran had normal nerve function. The Veteran's VA treatment records are otherwise silent for a diagnosis of a left upper extremity neurologic disorder. As there is no competent evidence of record indicating that the Veteran has a current diagnosis of a left upper extremity neurologic disability, service connection on a direct basis is not warranted. 38 C.F.R. § 3.303; Brammer, 3 Vet. App. at 225. 

As service connection on a secondary and presumptive basis also requires, as a threshold matter, that there be a current disability, service connection on these bases is also not warranted. See 38 C.F.R. §§ 3.307, 3.309, 3.310; Walker, 708 F.3d 1331.

The preponderance of the evidence weighs against a finding that the Veteran has a current disability for the purposes of direct, secondary, or presumptive service connection. Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102. For these reasons, the claim is denied.


REMAND

As discussed above, the Board has taken jurisdiction over the Veteran's claim for TDIU. See Rice, 22 Vet. App. at 453-54. As no notice regarding that claim has as of yet been provided and appropriate development has not been conducted, the Board must remand the claim so notice can be provided and any necessary development undertaken, to include obtaining a medical opinion regarding the functional impairment resulting from the Veteran's service connected disabilities.

VA must provide an examination that is adequate for rating purposes. Barr v. Nicholson, 21 Vet. App. 303 (2007). In his February 2011 substantive appeal, the Veteran indicated that the pain and numbness resulting from his disability had increased in severity to the point where it had rendered him unable to work. While the mere passage of time is not grounds for a new examination, a new examination is appropriate when there is an assertion of an increase in severity since the last examination. See 38 C.F.R. § 3.159; see also Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007). As the Veteran has alleged worsening symptoms, the Board finds it is necessary to remand the claim for additional VA examinations to determine the current severity of the Veteran's left lower extremity radiculopathy. 

While on remand, appropriate efforts must be made to obtain any records, whether VA or private, identified and authorized for release by the Veteran.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with appropriate notice of VA's duties to notify and to assist. Particularly, the Veteran should be properly notified of how to substantiate a claim for entitlement to TDIU.

After providing appropriate notice, conduct any further development of the Veteran's TDIU claim deemed necessary, to include scheduling the Veteran for an examination with an appropriate medical professional who is qualified to offer an opinion regarding the functional impairment of the Veteran's service-connected disabilities with regard to his employment. In proffering an opinion, the examiner should review the paper and electronic claims file and address the Veteran's functional limitations due to his service-connected disabilities, jointly, as they may relate to his ability to function in a work setting and to perform work tasks. The examiner must specifically take into consideration the Veteran's level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.

All opinions expressed should be accompanied by supporting rationale.

2. Appropriate efforts should be made to obtain and associate with the case file any further medical records (private and/or VA) identified and authorized for release by the Veteran.

All actions to obtain the records should be documented. If the records cannot be located or do not exist, a memorandum of unavailability should be associated with the claims file, and the Veteran should be notified and given an opportunity to provide them.

3. After completing the development listed above to the extent possible, schedule the Veteran for an appropriate examination by a medical professional to determine the current nature and severity of his left lower extremity radiculopathy. The claims folder must be made available to the examiner in conjunction with the examination. Any necessary studies or testing should be performed and the results reported in detail. The examiner should obtain a detailed clinical history from the Veteran. All pertinent pathology found on examination should be noted in the report of the evaluation. 

4. Thereafter, readjudicate the issues on appeal as noted above, to include TDIU. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative should be afforded the applicable time period to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


